ALD-064                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3002
                                       ___________

                              IN RE: MICHAEL WEST,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-16-cv-08701)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 30, 2017
            Before: MCKEE, VANASKIE, and SCIRICA, Circuit Judges

                              (Opinion filed: March 2, 2018)

                                       ___________

                                        OPINION*
                                       ___________


PER CURIAM

       Pro se petitioner Michael West is currently serving a sentence for distribution and

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) and

(a)(5)(B). In November 2016, West filed a petition pursuant to 28 U.S.C. § 2241 in the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
United States District Court for the District of New Jersey challenging the Bureau of

Prison’s calculation of his sentence. West later moved to amend his petition to add a

claim that his convictions should be vacated because the district court that presided over

the criminal matter lacked jurisdiction to convict him. While his motion to amend was

pending, the Government submitted an answer to West’s § 2241 petition.

         West then filed this petition for a writ of mandamus alleging that the Government

had failed to address his contention that the criminal court lacked jurisdiction to convict

him. Shortly thereafter, the District Court denied West’s motion to amend his petition to

include this claim, explaining that he may not challenge his conviction and sentence via

§ 2241. West’s habeas petition remains pending in the District Court.

         We will deny the petition.1 Mandamus is an extraordinary remedy that we grant

only when the petitioner has a “clear and indisputable” right to relief and “no other

adequate means” to obtain it. In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006); see also In

re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003). West has not demonstrated

that he has “no other adequate means” to obtain the requested relief, as he may object to

any errors in his case on appeal from a final judgment.2

         Accordingly, the petition for writ of mandamus will be denied.




1
    We have jurisdiction over this mandamus petition pursuant to 28 U.S.C. § 1651.
2
    We express no opinion on the merit of any claims raised in such appeal.
                                              2